Title: To John Adams from William Plumer, 21 March 1815
From: Plumer, William
To: Adams, John


				
					My dear Sir,
					Epping (NH) March 21. 1815
				
				I have for sometime neglected writing to my friend your son at St. Petersburg, because I expected his return early the approaching summer; but I now perceive he is appointed minster plenipotentiary to the court of St. James’s. My object in this Address is to enquire whether he will accept that mission or return to his native country? If he accepts that appointment, the son may terminate his diplomatic character at the same court as his father; and I hope on his return like him be raised to the Presidency.I most sincerely congratulate you on the restoration of a peace honorable to our nation;  & in which  your son was an efficient agent. The late war has given us a character, & made an stronger impression on Europe, that will do more to secure our rights than the strongest engagements an parchments could effect. We have taught the world we have the resolution & ability to maintain our rights, and will not suffer them to be violated with impunity. Its beneficial results to ourselves,  I trust will not be lost. It has imparted life  & activity to our manufactures & other useful improvements, & makes us more independent of Europe. It has demonstrated not only the use but the necessity of our having a permanent encreasing naval establishment. It is preposterous in  us to expect protection to commence & defence of our sea board without a navy. It has taught us that to preserve peace we must be prepared for war.The peace has dissolved the Hartford Convention; and for the present, perhaps for ages, postponed the fateful project of dismemberment. And I trust the peace will reduce the violence of party Spirit nearer to moderate temperature. The benevolent heart wishes its total extinction, but the experience of the world teach us to expect its continuance so long as man is man. One faction, like one superstition, will be broken down to make room for another to occupy its place.The mail is closing—I have only time to add that my son, who was so much gratified with his visit to you the last autumn, presents his respects and thanks to you.I am with much respect & esteem / Sir, / Your most obedient / humble servant
				
					William Plumer
				
				
			